Exhibit 10.6

 

Abbott Laboratories

Restricted Stock Agreement

 

This Agreement made «DateAwded» (the “Grant Date”), between Abbott Laboratories,
an Illinois corporation (the “Company”), and «Name» (the “Employee”), for the
grant by the Company to the Employee of a Restricted Stock Award under the
Company’s 1996 Incentive Stock Program.

 

1.             Grant of Shares.  Pursuant to action of the Compensation
Committee of the Board of Directors of the Company, and in consideration of
valuable services heretofore rendered by the Employee to the Company and of the
agreements hereinafter set forth, the Company has granted to the Employee
«NoShares» («NoShares12345») common shares of the Company (the “Shares”).  As
soon as practicable following the Employee’s execution of this Agreement, a
certificate or certificates representing the Shares and bearing the legend
described in Section 6 shall be delivered to the Employee.  The Shares shall be
issued from the Company’s available treasury shares.  Upon issuance of the
certificates representing the Shares, the Employee shall have all the rights of
a stockholder with respect to the Shares, including the right to vote and to
receive all dividends or other distributions paid or made with respect to the
Shares.  However, the Shares (and any securities of the Company which may be
issued with the respect to the Shares by virtue of any stock split, combination,
stock dividend or recapitalization, which securities shall be deemed to be
“Shares” hereunder) shall be subject to all the restrictions hereinafter set
forth.

 

2.             Restriction.  Until the restriction imposed by this Section 2
(the “Restriction”) has lapsed pursuant to Section 3 or 4 below, the Shares
shall not be sold, exchanged, assigned, transferred, pledged or otherwise
disposed of, and shall be subject to forfeiture as set forth in Section 5 below.

 

3.             Lapse of Restriction by Passage of Time.  The Restriction shall
lapse and have no further force or effect upon the earlier of: (a) three (3)
years after the date of this Agreement; or (b) employee’s attainment of age 65.

 

4.             Lapse of Restriction by Death or Disability.  The Restriction
shall lapse and have no further force or effect upon the Employee’s death,
disability or involuntary discharge other than “for cause”.  For purposes of
this Agreement, the term “disability” shall mean the Employee’s disability as
defined in subsection 4.1(a) of the Abbott Laboratories Extended Disability Plan
for twelve consecutive months.  Once the Employee has been disabled as defined
in this Section for twelve consecutive months, the disability shall be deemed to
have occurred on the first day of such twelve month period.  The term discharge
“for cause” shall have the meaning given that term by Section 10.

 

--------------------------------------------------------------------------------


 

5.             Forfeiture of Shares.  In the event of termination of the
Employee’s employment with the Company due to the Employee’s voluntary
resignation (including retirement under a Company pension plan) or involuntary
discharge for cause, prior to lapse of the Restriction under Section 3 or 4, all
of the Shares shall be forfeited, and transferred to the Company by the
Employee, without consideration to the Employee or his executor, administrator,
personal representative or heirs (“Representative”).  In any such event, the
Employee or his Representative shall promptly deliver the certificates
representing the Shares to the Company together with any documents requested by
the Company necessary to effectuate such transfer.  In the event the Employee’s
employment is terminated due to retirement under a Company Pension Plan, the
Compensation Committee of the Board of Directors of the Company may, in its sole
discretion, waive forfeiture as to any or all of the Shares.

 

6.             Endorsement on Certificates.  All certificates representing the
Shares shall be endorsed on the face thereof with the following legend:

 

“The shares of stock represented by this certificate and the transferability
thereof are restricted by and subject to a ‘Restricted Stock Agreement’ dated
«DateAwded», a copy of which is on file with the Secretary of the Company.”

 

Upon lapse of the Restriction the Employee or his Representative shall be
entitled to have the legend removed from certificates representing the Shares.

 

7.             Withholding Taxes.  The lapse of the Restriction on the Shares
pursuant to Section 3 or 4 above shall be conditioned on the Employee or the
Representative having made appropriate arrangements with the Company to provide
for the withholding of any taxes required to be withheld by federal, state or
local law with respect to such lapse.

 

8.             Rights Not Enlarged.  Nothing herein confers on the Employee any
right to continue in the employ of the Company or of any of its subsidiaries.

 

9.             Succession.  This Agreement shall be binding upon and operate for
the benefit of the Company and its successors and assigns, and the Employee and
his Representative.

 

--------------------------------------------------------------------------------


 

10.           Discharge for Cause.  The term discharge “for cause” shall mean
termination by the Company of the Employee’s employment for (A) the Employee’s
failure to substantially perform the duties of his employment (other than any
such failure resulting from the Employee’s disability); (B) material breach by
the Employee of the terms and conditions of his employment; (C) material breach
by the Employee of business ethics; (D) an act of fraud, embezzlement or theft
committed by the Employee in connection with his duties or in the course of his
employment; or (E) wrongful disclosure by the Employee of secret processes or
confidential information of the Company or its subsidiaries.

 

IN WITNESS WHEREOF, the parties have executed this Agreement, on the date first
above written.

 

 

 

ABBOTT LABORATORIES

 

 

 

 

 

By

 

 

 

Miles D. White

 

Chairman and Chief Executive Officer

 

 

 

 

 

 

 

 

«Name»

 

--------------------------------------------------------------------------------